Citation Nr: 0421524	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  96-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
10 percent for fractures of the left radius and ulna.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to February 
1965.

By a February 1995 decision, the RO granted compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for fractures of the left radius and ulna.  
Specifically, a 100 percent rating was assigned effective 
from June 11, 1993, under 38 C.F.R. § 4.30 (1994), and a zero 
percent schedular rating was assigned effective from 
September 1, 1993.  By an April 1995 decision, the RO granted 
a higher (10 percent) evaluation for the veteran's § 1151 
disability, effective from September 1, 1993.  The Board 
remanded the veteran's appeal in October 1998 for further 
evidentiary development.

The Board notes that its October 1998 remand referred to the 
claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held, in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an initial rating.  Consequently, the Board has re-
characterized this issue on appeal as an evaluation of an 
original award.  (Given that a 100 percent rating was 
assigned from June 11, 1993, the question to be addressed is 
whether a rating greater than 10 percent is warranted from 
September 1, 1993.)

The Board denied the claim for a higher rating in January 
2000, and the veteran filed an appeal with the Court.  In 
July 2000, the Court dismissed the veteran's appeal for 
failure to prosecute; however, the veteran later filed a 
brief with the Court in October 2000, and VA General Counsel 
filed a motion for remand in January 2001.  Inexplicably, 
without any reference to July 2000 dismissal, the Court 
vacated the Board's January 2000 decision; this was done by 
an April 2001 order.  In January 2002, the Board remanded the 
case to the RO pursuant to the most recent order by the 
Court.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The fractures of the left radius and ulna are manifested 
by subjective complaints of pain with some limitation of 
motion of the left wrist and edema of the hands.  

3.  The appellant does not have ankylosis of the left wrist 
or hyperpronation of the left hand.


CONCLUSION OF LAW

A rating greater than 10 percent for fractures of the left 
radius and ulna is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran and his representative allege that the veteran's 
left wrist disability is manifested by chronic pain and loss 
of motion which have become worse over time, thereby 
entitling the veteran to a higher rating.  

Historically, the veteran's 38 U.S.C.A. § 1151 left wrist 
disability has been characterized by the RO as fractures of 
the left radius and ulna and was found to be noncompensably 
disabling under Diagnostic Code 5215 (limitation of motion of 
the wrist).  See RO decision entered in February 1995.  
Subsequently, the RO awarded the veteran a 10 percent 
disability rating under this Diagnostic Code.  See RO 
decisions entered in April and August 1995.

VA treatment records, dated from June 1993 to September 1999, 
show that the veteran underwent external fixation and closed 
reduction on June 13, 1993, following an incident in which 
his left radius and ulna were fractured.  They also show that 
the veteran's wrist had several pins inserted to assist with 
fixation, which pins were subsequently removed.  Post-
operative records indicate that the surgical site developed 
an infection and the veteran required additional treatment.  
These records also show his complaints and treatment for left 
wrist swelling, as well as pain with motion.  In addition, 
the records include observations by VA medical personnel that 
his left wrist had edema, decreased strength and reduced 
range of motion and coordination.  While the aforementioned 
records show that the left wrist had, on occasion, reduced 
range of motion due to pain and/or swelling, they do not show 
that his left wrist was ever ankylosed.  X-rays of the 
forearm in traction, dated in June 1993, revealed injuries to 
the distal radius and ulna.  There was no radiographic 
evidence of osteomyelitis. 

At a March 1995 VA examination, the veteran complained of 
reduced range of motion, difficulty during changes in 
weather, a need to periodically wear a wrist brace, and wrist 
pain focused near the base of the thumb.  However, there was 
no difficulty grasping, pushing, or pulling.  He also had no 
difficulty touching.  It was also reported that the veteran 
was right handed.  On examination, there were two scars on 
the wrist (one at the level of the proximal phalangeal joint 
and the other 4 cm. above the wrist on the radial side.  The 
RO has recently recognized the scars as potentially 
compensable disabilities under § 1151, but there has been no 
appeal with respect to the noncompensable ratings assigned by 
the RO in January 2004.)  The extremities showed no clubbing, 
cyanosis, or edema.  Grasping was intact.  Range of motion 
studies revealed palmar flexion to 59 degrees (in comparison 
with 61 degrees on the right), dorsiflexion/extension of 31 
degrees (in comparison with 60 degrees on the right), ulnar 
deviation of 20 degrees (in comparison with 32 degrees on the 
right), and radial deviation of 2 degrees (in comparison with 
18 degrees on the right).  The examiner opined that a 
comparison of left wrist x-rays taken at this examination 
with those taken in May 1994 revealed healed fractures of the 
distal radius and ulnar styloid in satisfactory position, no 
evidence of recent fracture or dislocation, and no evidence 
of osteolytic or osteoblastic disease.  The impression, when 
compared with previous study, was unchanged healed fractures 
of the distal radius and ulna styloid.

Following the Board's October 1998 remand, the veteran 
appeared for a VA examination in December 1998.  At this 
examination, the veteran's history as outlined above was 
reported.  He complained of left wrist pain and decreased 
range of motion.  He also reported that he had increased 
adverse symptomatology with cold and rainy weather.  Rest 
relieved the pain.  The veteran also reported left hand 
weakness, stiffness, swelling, fatigue, and lack of 
endurance.  However, his left wrist was not warm to touch or 
red, and he did not experience instability, giving way, or 
locking.

On examination, there was no swelling or tenderness.  Range 
of motion studies revealed reduced motion as follows:  left 
forearm supination to 30 degrees, left forearm pronation to 
80 degrees, left wrist dorsiflexion to 12 degrees, left wrist 
palmar flexion to 52 degrees, left wrist radial deviation to 
15 degrees, and left wrist ulnar deviation to 25 degrees.  
The examiner opined that there was no ankylosis of the wrist.  
He characterized the severity of the veteran's disability as 
mild to moderate, and reported that arthritis was not 
present.

In January 1999, the VA examiner who conducted the December 
1998 VA examination, reported that the claims file had been 
reviewed, and that left wrist x-rays revealed healed 
fractures of the distal left radius and ulna with no 
essential change compared with the previous study in November 
1997.  Additionally, the examiner opined that the veteran's 
left wrist disability was not manifested by radius and ulna 
non-union with the plate force change, false joint, or non-
union, or malunion of either the ulna or radius.  
Furthermore, he opined that there was no fixed ankylosis of 
the left wrist; however, range of motion of the left wrist 
was found to have been decreased.  

When examined by VA in May 2003, a history with respect to 
the veteran's left wrist disability was noted in detail and 
is consistent with that reported above.  The veteran 
indicated that he was not in any pain except when it became 
hot or cold.  His pain was noted to have ranged from zero to 
eight, on a scale of one to ten.  The veteran related having 
problems with stiffness and pain of the left wrist when it 
was cold.  He reported having some pins and needles 
paresthesias at the anatomical snuffbox of the wrist.  At 
that time, the veteran related that he was not experiencing 
any pain at all and that he was able to manage any pain that 
he did encounter with over-the-counter medications.  The 
veteran did not have any instability, dislocations, or 
subluxation of the left wrist.  He was noted to have been 
limited in lifting objects more than fifty pounds, and that 
lifting brought on pain.  The veteran was right-handed.  

An examination of the left wrist in May 2003 revealed active 
and passive flexion to 60 and 63 degrees, respectively.  
Wrist extension actively and passively was to 46 and 55 
degrees, respectively.  Pronation was 95 degrees.  Active and 
passive supination was to 70 and 85 degrees, respectively.  
Active range of motion was all within comfort and with no 
pain.  Active and passive wrist radial flexion was to 28 
degrees.  Active and passive ulnar flexion of the wrist was 
to 32 degrees.  The veteran had edema in both hands but there 
was no effusion, instability, weakness, point tenderness, 
inflammation (which included heat or erythema), or 
inflammatory arthritis.  X-rays of the left wrist showed 
minimum deformity of the distal radius and ulna from the 
trauma.  A diagnosis was made of status-post distal left 
radius and ulnar fractures, well-healed with good full active 
range of motion present. 

In an addendum to the May 2003 examination, the VA examiner 
indicated that the veteran's full range of motion of the left 
wrist clearly indicated that he did not have any ankylosis. 
With regards to functional loss, the examiner felt that the 
veteran's upper extremity was capable of functioning; however 
he felt that the veteran had significant psychological 
overtones which impacted his ability to use and perceive it 
in a normal and comfortable fashion.  The examiner concluded 
that the veteran was physically capable of work, especially 
for sedentary light duties and possibly for specific types of 
medium duty work.  

The veteran was again examined by VA in October 2003 but this 
examination was limited to an evaluation of his scars of the 
left wrist and did not include an orthopedic examination of 
the left wrist and hand.

VA outpatient reports, dated from April 1999 to September 
2003, primarily reflect treatment for unrelated disabilities.  
These reports reflect that the veteran complained of pain in 
the left hand and that he had normal strength and grasp.

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson, supra.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's left wrist disability has been assigned a 
maximum evaluation of 10 percent under is 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which evaluates limitation of the 
wrist.  Under that code, a maximum evaluation of 10 percent 
is assigned for limitation of motion of the wrist for either 
the major or minor hand with dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Id.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal ulnar deviation of the wrist is from 
0 to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. 

The Board notes that there are several other diagnostic codes 
potentially applicable to disabilities of the wrist.  
Malunion or nonunion of the radius or ulna may result in the 
award of ratings greater than 10 percent, depending on the 
alignment, amount of bone loss, or location of nonunion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 5212 (2003).  

Limitation of pronation of the non-dominant extremity where 
motion is lost beyond the last quarter of arc (hand does not 
approach full pronation), or where motion is lost beyond 
middle of arc, warrants a 20 percent evaluation.  Loss of 
supination and pronation of the non-dominant extremity with 
hand fixed near the middle of the arc or moderate pronation, 
or where hand fixed in full pronation also warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2003).  In all wrist injuries, multiple impaired finger 
movements due to tendon tie-up, or muscle or nerve injury, 
are to be separately rated and combined, with the combined 
rating not to exceed the rating for loss of use of the hand.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5213.

Normal forearm range of motion is from zero degrees to 80 
degrees and forearm supination is from zero degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

Alternatively, a 20 percent rating is warranted for ankylosis 
of the minor wrist that is favorable in 20 degrees to 30 
degrees dorsiflexion. 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2003).

III.  Analysis

The Board finds that the preponderance of the evidence is 
against the grant of an initial evaluation in excess of 10 
percent for fractures of the left radius and ulna.  As noted 
previously, the current 10 percent evaluation assigned to the 
left wrist disability is the highest rating assignable under 
the rating criteria for limitation of motion of the wrist 
under Diagnostic Code 5215.  In addition, as there is no 
evidence of hyperpronation of the left hand or ankylosis of 
the left wrist, a higher evaluation under Diagnostic Code 
5213 or 5214 are not warranted.  In this regard, when 
evaluated by VA in January 1999 and May 2003, the examiners 
specifically indicated that there was no clinical evidence of 
ankylosis.  Indeed, the veteran was found to have nearly full 
active range of motion upon evaluation by VA in May 2003.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, supra; however, the analysis in 
DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist. See Johnston v. Brown, 10 Vet. App. at 85 (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  In any event, when 
examined by VA in May 2003, the veteran indicated that he did 
not have pain most of the time (he was noted to have had pain 
on lifting objects).  In an addendum to the May 2003 
examination, the VA examiner opined that the veteran's upper 
extremity was capable of functioning for work. 

Lastly, the Board notes that the fracture has consistently 
been described as healed, without any indication of malunion, 
nonunion, bad alignment, deformity or loss of bone substance.  
Indeed, when examined by VA in January 1999, the examiner 
specifically indicated that there was no evidence of either 
non-union or malunion of the left radius or ulna.  There was 
also no false joint.  Thus, an initial rating higher than 10 
percent under Diagnostic Code 5210, 5211 or 5212, is 
consequently not warranted.

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so because there is no evidence to show 
either hyperpronation of the left hand or ankylosis of the 
left wrist.  This is so throughout the pendency of the 
veteran's claim, or in other words, since the time that the 
original schedular rating was granted.  Fenderson, supra.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The record shows the veteran has 
indicated that he does not encounter pain in the left wrist 
except when lifting heavy objects.  Moreover, the current 
evidence of record does not reflect frequent periods of 
hospitalization due to residuals of his left wrist 
disability.  Rather, the evidence shows that the 
manifestations of the fractures of the radius and ulna are 
those contemplated by the schedular criteria.  In addition, 
when examined by VA in May 2003, the examiner opined that the 
veteran was physically capable of work, especially for 
sedentary light duties and possibly for specific types of 
medium duty work.  In sum, there is no indication in the 
record that industrial impairment resulting from the left 
wrist disability that would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  Moreover, the Court has specifically 
found, by virtue of its April 2001 order, that the VCAA 
applies to this case.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in March 2002.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  
Specifically, the letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including such things as private and VA medical records and 
records from any agent, person or company, which might help 
in deciding his claim.  As to who would obtain what evidence, 
the letter advised the veteran that the RO would obtain any 
additional information or evidence he identified as pertinent 
to his claim, unless he opted to obtain them himself.  VA 
Forms 21-4142 and 21-4138 were provided for his signature and 
return in order to authorize VA to obtain any identified 
private medical records.  The letter also provided the 
veteran with telephone numbers at which the RO could be 
reached.  He was instructed to inform VA if his address or 
phone number changed.  The letter informed the veteran that, 
ideally, any response or evidence he desired considered 
should be submitted within 30 days of the date of the letter.  
The effect of this letter was to tell the veteran to submit 
any pertinent evidence in his possession and to inform him 
that VA would assist any obtaining any records not in his 
possession that he thought would be helpful in deciding his 
claim.  38 C.F.R. § 3.159(b)(1).  In fact, he was told to 
send VA any evidence as soon as possible.  In an October 1995 
statement of the case and January 2004 supplemental statement 
of the case, the RO again informed the veteran of the 
evidence that was necessary to substantiate his claim.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The Board also finds that the 
requirements under VCAA's duty-to-assist provisions of 38 
U.S.C.A. § 5103A have been satisfied.  The VCAA requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  In this case, the veteran has been afforded 
several VA examinations in order to evaluate the current 
severity of his fractures of the left radius and ulna.  
Furthermore, in a January 2004 statement to the RO, the 
veteran indicated that he did not have any additional 
evidence to submit on behalf of his appeal.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Entitlement to a higher initial schedular evaluation in 
excess of 10 percent for fractures of the left radius and 
ulna is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



